Citation Nr: 1336826	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to July 12, 2011.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD for the period after July 12, 2011.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to February 1970.                           

This case comes before the Board of Veterans' Appeals (Board) on appeal from an    April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that assigned a 30 percent rating for PTSD, after granting service connection for the same.  The Veteran appealed the assigned rating.  By a rating action dated in September 2012, the 30 percent rating assigned for PTSD was increased to 50 percent, from July 12, 2011.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain VA medical records and an examination.

First, remand is required to obtain additional Vet Center treatment records.  The Veteran initially reported that he had started to receive treatment for his PTSD through the Maui Vet Center in June 2009.  A March 2010 Vet Center psychological evaluation also noted that the Veteran has been attending group and individual therapy there since June 2009.  The earliest Vet Center treatment records associated with the file come from March 2010.  As such, there are nine months of Vet Center treatment records missing from the claims file.  The Veteran's claim cannot be adjudicated without those records, and they must be obtained by the AMC/RO.  Thus, the Board finds that remand is required to associate the June 2009 - March 2010 Vet Center treatment records, and any current records not in the file, with either the paper or virtual claims file. 
     
Second, remand is required for another examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2013).  The December 2009 and September 2012 VA examinations paint a different picture of the Veteran's symptoms than do the VA and Vet Center treatment records.  There is a stark contrast in the description of the severity of the Veteran's PTSD when the VA examinations are compared to VA and Vet Center treatment records.  This does not allow the Board to have an accurate picture of the Veteran's disability.  As such, the Veteran must be afforded a new medical examination which would reconcile the two pictures of the Veteran's disability and allow for adjudication of his claim.   

Additionally, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appears to have retired from his employment with the State of Hawaii.  However, in more recent statements, he argues that the symptoms of his service connected disabilities prevent him from securing gainful employment.  The RO/AOJ has not considered entitlement to TDIU.  Thus, the claim must be remanded so that the RO can consider whether a TDIU is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all Vet Center treatment records dated March 2009 to June 2010 and from June 2012 to the present and associate them with the claims file (or Virtual VA file).  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.   

In addition, obtain any other pertinent VA treatment records not associated with the claims file.  Associate them with the claims file (or Virtual VA file).  

2.  Conduct any and all appropriate development of the Veteran's TDIU claim.

3.  After all additional records are associated with the claims file, he Veteran should be provided a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his PTSD.  If possible, the examiner should attempt to reconcile the findings made in the VA examinations of records and those include in the VA and Vet Center treatment reports.

The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depressive disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disorder on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. The VA examination report prepared must be typed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, obtain documentation which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


